—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered October 13, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence premised on the fact that part of the transaction occurred in a lobby and therefore did not occur on “school grounds” as defined by Penal Law § 220.00 (14) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the People established beyond a reasonable doubt that the drug transaction, viewed as a whole, occurred on school grounds within the meaning of the statute (see, People v Perez, 277 AD2d 1, lv denied 96 NY2d 737). Concur— Williams, J.P., Lerner, Buckley, Friedman and Marlow, JJ.